Title: To George Washington from James Monroe, 15 February 1789
From: Monroe, James
To: Washington, George



Dear Sir
Fredericksburg [Va.] Feby 15. 1789.

I take the liberty to submit the enclos’d to your perusal. It was written before the meeting of the late Convention, but being inaccurately printed and delay’d in the press untill the week it assembled, it was for those reasons at that time suppressed. Had not the propriety of making my sentiments known upon a late occasion, suggested this mode, in that situation it would have remain’d. Having suffer’d it to escape me, it is with pleasure that I enclose you a copy. I am not aware that it contains any thing worthy of attention. It was however written in haste, and whilst other ingagments imploy’d much of my attention—Be so kind as [to] present my most respectful compts to Mrs Washington and be assur’d of the respect and esteem with which I have the honor to be your very humble servant

Jas Monroe

